DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments for U.S. Application No. 15/702180 filed on February 05, 2021.


Response to Arguments
2.	The arguments considered are not persuasive.

	On Pg. 14-15 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The cited references do not teach or suggest, either alone or in 
combination, a method having the claimed features. In particular, the cited references do not teach or suggest a method as claimed, including (7) "wherein a rule of the set of predetermined rules specifies two words that must appear within a given proximity within a text sequence, the given proximity being within a range of 2 to 25 words" (emphasis added). The Office Action, on page 9, noted that Kriger does not teach this limitation; Applicant agrees. However, the Office Action, on page 9, cited Par. [0039] of Chen as teaching this feature. Par. [0039] of Chen teaches how to define a "snippet" as a "small text segment around a specified keyword." It teaches three distinct ways to define a snippet: (i) "by sentence boundaries, e.g., the snippet may cover the sentence before and after the word 'chocolate', as well as the sentence in which the word 'chocolate' is found (i.e., a total of three sentences)," (ii) "by something else in the syntax of the document that indicates a beginning and an end (e.g., a semicolon or the beginning or end of a paragraph may be used in defining a snippet)," or (iii) "by the set of words within a given 

	Examiner replies that Chun does teach this limitation.  Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax is a rule that can identify the second word of the sentence as the beginning of the text to be analyzed.  The beginning can be a second word.  The end of the range can be the 25th word. Chen discloses the snippet which is small text segment around a specified keyword.  In addition par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. This is an example of a rule. A user can have a rule seeking a snippet from text that contains the beginning word “must” and end word “year” within 25 words and requires the text to have the words “have a vacation”. This rule would specify two words that must appear within a given proximity within a text sequence “must” and “year” are the two words. The proximity is between 2 to 25 words, “must …have a vacation…year”. Requiring within the text snippet to have the text “have a vacation” would force the text proximity to be within a range of 2 to 25 words. 



Examiner replies that Chen teaches this limitation. wherein causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed includes: selecting a snippet from the text sequence of each of the selected unique sequence/category pairings by automatically selecting all words of that selected unique sequence/category pairing appearing within that text sequence between the two specified words, inclusive (Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax is a rule that can identify the second word of the sentence as the beginning of the text to be analyzed.  The beginning can be a second word.  The end of the range can be the 25th word. Chen discloses the snippet which is small text segment around a specified keyword.  In addition par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. The text snippet is seen as the all words of that selected sequence);
A new reference is presented to teach this amended limitation.  Warnock teaches and issuing instructions directing the selected snippet of the sequences of each of the selected unique sequence/category pairings to be automatically interactively displayed to the exclusion of a remainder of each sequence (Par. 0020 Warnock discloses the user is presented with an interface that is interactive and allows the user the ability to control the presentation of phrases according to the frequency of occurrence. The words not being presented is seen as the exclusion of a remainder of each sequence).

	On Pg. 16-17 of remarks in regards to 35 U.S.C. 103, relating to claim 5, Applicant states “As an additional example, claim 5 recites various additional limitations 
including, inter alia, "extending the snippet ... up to a previous conjunctive word' and in the other direction "up to a next conjunctive word' (emphasis added). Office Action, on pages 21-22, cited Col. 13, lines 30-45 and 45-65 against the limitations of claim 5. However, even if the cited portions discuss extending a text fragment, there is no mention of extending up to previous and next conjunctive words! If the rejection of claim 5 is to be maintained, Applicant respectfully requests that it be pointed out with particularity exactly where and how the cited prior art teaches extending up to previous and next conjunctive words.

Examiner replies that Chen teaches this limitation. wherein selectively extending the snippet includes: extending the snippet to also include words of the sequence before a first of the two specified words up to a previous conjunctive word; (Par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. A user indicating in a rule that a snippet must contain two words and a conjunctive word the words);
and extending the snippet to also include words of the sequence after a last of the two specified words up to a next conjunctive word (Col. 13 Lines 45-65 Krye discloses adding the text fragment adjacent to the current text fragment in response to the text fragments are within the horizontal separation threshold. In combination with Chen requiring the snippet to contain conjunctive words would lead to adding fragments that contain words such as “and” but” “so”, etc);


Pg. 17 of remarks in regards to 35 U.S.C. 103, relating to claim 17, Applicant states “As an additional example, claim 17 recites that "[(I)] each text sequence of the plurality of text sequences includes more than one word; and [(II)] for each rule, the set of text relationships that must be present in the text sequence to yield a match for that rule include text relationships that require at least two words in the text sequence" (emphasis added). The Office Action, on page 20, cited Pars. [0095] and [0097] of Chen as teaching these features. However, this rejection is inconsistent with the theory of the rejection of claim 1. With respect to claim 1, the Office Action, on page 7, rejected limitation (2)(a) "a particular text sequence of the plurality of text sequences" by citing Par. [0097] and specifically noting that "A word is seen as text sequence." However, claim 17 specifically disclaims this possibility, noting that each text sequence must be "at least two words," which not consistent with the notion of "A word [being] seen as text sequence." Thus, if the rejection of claim 17 is to be maintained, then Applicant insists that the rejection of claim 1 must be withdrawn, or vice-versa.”


Examiner replies that Kriger and Chen both teach this limitation. Kriger is cited in the office action as teaching this limitation. Par. 0095 Kriger discloses a rule set that is applied to the variables assigned to entries in a dictionary. Par. 0097 Kriger discloses rules sets for phrase structures.  Par. 0095 Kriger discloses rule sets contain text that offer contain general categories with assigned outcome when the text is within content.  While a word can be a text sequence so can a group of words be at text sequence.  The example referencing a word as a text sequence is just one example but not limiting. 

	

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 2, 3, 10, 11, 13, 14, 15 and 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatenable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) and further in view of Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen).

As to claim 1 Kriger teaches a computerized method of interactively communicating with a user to generate automated feedback pertaining to the user's interactions with other parties (Par. 0064 Kriger discloses the rapid serial visual presentation receives feedback information from the consume devices); the method comprising: 
obtaining a plurality of text sequences provided in a text transcription (Par. 0209 Kriger disclose content is obtained to parse the sequence of terms);
the text transcription based on a recording of an interaction (Par. 0210 Kriger discloses converting verbal messages into a textual message for a portable consumer device);
matching each of the plurality of text sequences against a set of predetermined rules arranged across multiple predetermined categories to yield a set of matches (Par. 0095 Kriger discloses a rule set that is applied to the variables assigned to entries in a dictionary. Par. 0097 Kriger discloses rules sets for phrase structures.  Par. 0095 Kriger discloses rule sets contain text that offer contain general categories with assigned outcome when the text is within content);
each rule specifying a respective set of text relationships that must be present in a text sequence to yield a match (Par. 0097 Kriger discloses the rule set is applied to phrase structures that match a particular model.  The phrase structure is seen as the respective set of text relationships that must be present in a text sequence);
each category pertaining to a particular characteristic of the interaction for which the rules in that category test to determine whether the sequence indicates the characteristic to which the category pertains, (Par. 0095 Kriger discloses the type of terms and the assigned outcome that will be assigned to that term if it arises within a piece of text. Kriger discloses rule set contain rules such as familiarity ratings, number of syllables or context of the text. Each of these type of rules familiarity ratings, number of syllables or context of the text are seen as a category pertaining to a particular characteristics which determines whether the sequence indicates the characteristics to which the category pertains); 
each match identifying:
(a) a particular text sequence of the plurality of text sequences (Par. 0097 Kriger discloses the rules set has a rule for a word. A word can be a text sequence so can a group of words be at text sequence);
(b) a particular category of the multiple predetermined categories (Par. 0097 Kriger discloses the rules set has a rule for particular group of words. Particular groups of words are seen as a particular category);
and (c) a particular rule which matched the particular text sequence  (Par. 0097 Kriger discloses the rules set has a rule for model sentence. Model sentences are seen as text sequence);
identifying confidence scores for the set of matches from a database of confidence scores, each confidence score reflecting a confidence that the particular text sequence identified by its respective match actually possesses the characteristic to which the particular category identified by that match pertains (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries); 
for each unique sequence/category pairing, selecting a match that identifies that unique sequence/category pairing having a highest identified confidence score and assigning that highest identified confidence score to that unique sequence/category pairing (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries. Words that contain multiple frequencies and is seen as common is given a score below 1. Words that are not common or not located in the lexicon of word frequencies receives a score above 1);
selecting a plurality of the unique sequence/category pairings for display based on their respective assigned confidence scores and causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed within an interactive graphical user interface (GUI) display device, (Par. 0092 Kriger discloses two words need to be displayed and based upon their lexicon score one word is displayed for a longer period of time than the other word.  Par. 0089 Kriger discloses an authoring tool is provided to the user to enable modification of the presented content);
include receiving, from the user a selection of a particular category of the multiple categories for display, and in response causing sequences indicated to possess the characteristic to which the selected category pertains to be displayed within the interactive GUI on the display device (Par. 0207 Kriger discloses words and terms are presented to a user based upon a default set of characteristics. The user is given the ability to change various characteristics associated with the set of words or terms of the displayed presentation);
Kriger does not teach but Chen teaches wherein a rule of the set of predetermined rules specifies two words that must appear within a given proximity within a sentence, the given proximity being within a range of 2 to 25 words (Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax is a rule that can identify the second word of the sentence as the beginning of the text to be analyzed.  The beginning can be a second word.  The end of the range can be the 25th word. Chen discloses the snippet which is small text segment around a specified keyword.  In addition par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. This is an example of a rule. A user can have a rule seeking a snippet from text that contains the beginning word “must” and end word “year” within 25 words and requires the text to have the words “have a vacation”. This rule would specify two words that must appear within a given proximity within a text sequence “must” and “year” are the two words. The proximity is between 2 to 25 words, “must …have a vacation…year”. Requiring within the text snippet to have the text “have a vacation” would force the text proximity to be within a range of 2 to 25 words);
Kriger and Chen are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include selecting a modified set of values in Chen, to generate performance goal based results. The suggestion/motivation to combine is irrelevant search hits based upon the user keywords (Par. 0129 Chen).

As to claim 3 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Chen discloses wherein the rule of the set of rules specifies a negative word, the negative word not being permitted to appear within another given proximity of the two specified words the other given proximity being within a range of 1 to 2 words  (Par. 0041 Chen discloses using the negative rules.  The negative rules exclude any text strings that match a pattern.  Therefore any excluded words within a pattern range will cause the pattern to be excluded. The pattern range is of 1 to 2 words).

As to claim 10 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger discloses wherein selecting includes choosing all sequence/category pairings having an assigned confidence score that exceeds a predetermined threshold minimum (Par. 0206 Kriger discloses to set filters based upon rule set specifics for words. Par. 0207 Kriger discloses an authoring tool that allows the user to select a set of terms with default characteristics and allow the user to change various characteristics of the presentation that is specific to the set of term).

As to claim 11 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger discloses wherein selecting includes choosing, for each category of the multiple predetermined categories, sequence/category pairings having highest assigned confidence scores up to a predetermined maximum number of selections (Par. 0109 Kriger discloses the rule to assign a maximum concreteness score. Par. 0206 Kriger discloses to set filters based upon rule set specifics for words. Par. 0207 Kriger discloses an authoring tool that allows the user to select a set of terms with default characteristics and allow the user to change various characteristics of the presentation that is specific to the set of term).

As to claim 13 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger discloses wherein the method is performed in response to receiving a request from the user to interactively view the automated feedback (Par. 0207 Kriger discloses an authoring tool that allows the user to select a set of terms with default characteristics and allow the user to change various characteristics of the presentation that is specific to the set of term).

As to claim 14 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger discloses wherein causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed within the interactive GUI on the display device includes sending browser-interpretable code over a network to a web browser executing on a remote machine operated by the user (Par. 0207 Kriger discloses an authoring tool that allows the user to select a set of terms with default characteristics and allow the user to change various characteristics of the presentation that is specific to the set of term).

As to claim 15 Kriger teaches a computer program product comprising a non-transitory computer-readable storage medium storing a set of instructions, which, when executed by a computing device, cause the computing device to interactively communicate with a user to generate automated feedback pertaining to the user's interactions with other parties (Par. 0064 Kriger discloses the rapid serial visual presentation receives feedback information from the consume devices); by: 
obtaining a plurality of text sequences provided in a text transcription, the text transcription based on a recording of an interaction (Par. 0209 Kriger disclose content is obtained to parse the sequence of terms); 
obtaining each of the plurality of text sequences against a set of predetermined rules arranged across multiple predetermined categories to yield a set of matches (Par. 0095 Kriger discloses a rule set that is applied to the variables assigned to entries in a dictionary. Par. 0097 Kriger discloses rules sets for phrase structures.  Par. 0095 Kriger discloses rule sets contain text that offer contain general categories with assigned outcome when the text is within content); 
each rule specifying a respective set of text relationships that must be present in a text sequence to yield a match (Par. 0097 Kriger discloses the rule set is applied to phrase structures that match a particular model.  The phrase structure is seen as the respective set of text relationships that must be present in a text sequence); 
each category pertaining to a particular characteristic of the interaction for which the rules in that category test to determine whether the sequence indicates the characteristic to which the category pertains (Par. 0095 Kriger discloses the type of terms and the assigned outcome that will be assigned to that term if it arises within a piece of text. Kriger discloses rule set contain rules such as familiarity ratings, number of syllables or context of the text. Each of these type of rules familiarity ratings, number of syllables or context of the text are seen as a category pertaining to a particular characteristics which determines whether the sequence indicates the characteristics to which the category pertains);
each match identifying: (d) a particular text sequence of the plurality of text sequences (Par. 0097 Kriger discloses the rules set has a rule for a word. A word is seen as text sequence); 
(e) a particular category of the multiple predetermined categories (Par. 0097 Kriger discloses the rules set has a rule for particular group of words. Particular groups of words are seen as a particular category); 
and (f) a particular rule which matched the particular text sequence (Par. 0097 Kriger discloses the rules set has a rule for model sentence. Model sentences are seen as text sequence);
identifying confidence scores for the set of matches from a database of confidence scores, each confidence score reflecting a confidence that the particular text sequence identified by its respective match actually possesses the characteristic to which the particular category identified by that match pertains (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries);
for each unique sequence/category pairing, selecting a match that identifies that unique sequence/category pairing having a highest identified confidence score and assigning that highest identified confidence score to that unique sequence/category pairing (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries. Words that contain multiple frequencies and is seen as common is given a score below 1. Words that are not common or not located in the lexicon of word frequencies receives a score above 1);
selecting a plurality of the unique sequence/category pairings for display based on their respective assigned confidence scores; and causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed within an interactive graphical user interface (GUI) on a display device (Par. 0092 Kriger discloses two words need to be displayed and based upon their lexicon score one word is displayed for a longer period of time than the other word);
the interactive GUI allowing the user to select a particular category of the multiple categories for display, thereby causing sequences indicated to possess the characteristic to which the selected category pertains to be displayed within the interactive GUI on the display device (Par. 0207 Kriger discloses words and terms are presented to a user based upon a default set of characteristics. The user is given the ability to change various characteristics associated with the set of words or terms of the presentation);
Kriger does not teach but Chen teaches wherein a rule of the set of predetermined rules specifies two words that must appear within a given proximity within a sentence, the given proximity being within a range of 2 to 25 words (Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax can be seen as a second word of a sentence.  The beginning can be a second word.  The end of the range can be the 25th word);
Kriger and Chen are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include selecting a modified set of values in Chen, to generate performance goal based results. The suggestion/motivation to combine is irrelevant search hits based upon the user keywords (Par. 0129 Chen).


As to claim 16 Kriger teaches an apparatus comprising processing circuitry coupled to memory configured to cause the computing device to interactively communicate with a user to generate automated feedback pertaining to the user's interactions with other parties (Par. 0064 Kriger discloses the rapid serial visual presentation receives feedback information from the consume devices) by: 
obtaining a plurality of text sequences provided in a text transcription (Par. 0209 Kriger disclose content is obtained to parse the sequence of terms);
the text transcription based on a recording of an interaction (Par. 0210 Kriger discloses converting verbal messages into a textual message for a portable consumer device); 
matching each of the plurality of text sequences against a set of predetermined rules arranged across multiple predetermined categories to yield a set of matches (Par. 0095 Kriger discloses a rule set that is applied to the variables assigned to entries in a dictionary. Par. 0097 Kriger discloses rules sets for phrase structures.  Par. 0095 Kriger discloses rule sets contain text that offer contain general categories with assigned outcome when the text is within content); 
each rule specifying a respective set of text relationships that must be present in a text sequence to yield a match (Par. 0097 Kriger discloses the rule set is applied to phrase structures that match a particular model.  The phrase structure is seen as the respective set of text relationships that must be present in a text sequence);
each category pertaining to a particular characteristic of the interaction for which the rules in that category test to determine whether the sequence indicates the characteristic to which the category pertains (Par. 0095 Kriger discloses the type of terms and the assigned outcome that will be assigned to that term if it arises within a piece of text. Kriger discloses rule set contain rules such as familiarity ratings, number of syllables or context of the text. Each of these type of rules familiarity ratings, number of syllables or context of the text are seen as a category pertaining to a particular characteristics which determines whether the sequence indicates the characteristics to which the category pertains);
each match identifying:(a) a particular text sequence of the plurality of text sequences  (Par. 0097 Kriger discloses the rules set has a rule for a word. A word is seen as text sequence);
(b) a particular category of the multiple predetermined categories (Par. 0097 Kriger discloses the rules set has a rule for particular group of words. Particular groups of words are seen as a particular category);
and (c) a particular rule which matched the particular text sequence  (Par. 0097 Kriger discloses the rules set has a rule for model sentence. Model sentences are seen as text sequence);
identifying confidence scores for the set of matches from a database of confidence scores, each confidence score reflecting a confidence that the particular text sequence identified by its respective match actually possesses the characteristic to which the particular category identified by that match pertains (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries); 
for each unique sequence/category pairing, selecting a match that identifies that unique sequence/category pairing having a highest identified confidence score and assigning that highest identified confidence score to that unique sequence/category pairing (Par. 0091 Kriger discloses matching the word to a lexicon of word frequencies within a specified dictionary out of multiple dictionaries. Words that contain multiple frequencies and is seen as common is given a score below 1. Words that are not common or not located in the lexicon of word frequencies receives a score above 1);
selecting a plurality of the unique sequence/category pairings for display based on their respective assigned confidence scores; and causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed within an interactive graphical user interface (GUI) on a display device (Par. 0092 Kriger discloses two words need to be displayed and based upon their lexicon score one word is displayed for a longer period of time than the other word);
including receiving from the user a selection of a particular category of the multiple categories for display, and in response causing sequences indicated to possess the characteristic to which the selected category pertains to be displayed within the interactive GUI on the display device (Par. 0207 Kriger discloses words and terms are presented to a user based upon a default set of characteristics. The user is given the ability to change various characteristics associated with the set of words or terms of the presentation);
Kriger does not teach but Chen teaches wherein a rule of the set of predetermined rules specifies two words that must appear within a given proximity within a sentence, the given proximity being within a range of 2 to 25 words (Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax can be seen as a second word of a sentence.  The beginning can be a second word.  The end of the range can be the 25th word);
Kriger and Chen are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include selecting a modified set of values in Chen, to generate performance goal based results. The suggestion/motivation to combine is irrelevant search hits based upon the user keywords (Par. 0129 Chen).


As to claim 17 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger teaches wherein: each text sequence of the plurality of text sequences includes more than one word; and for each rule, the set of text relationships that must be present in the text sequence to yield a match for that rule include text relationships that require at least two words in the text sequence (Par. 0095 Kriger discloses a rule set that is applied to the variables assigned to entries in a dictionary. Par. 0097 Kriger discloses rules sets for phrase structures.  Par. 0095 Kriger discloses rule sets contain text that offer contain general categories with assigned outcome when the text is within content).

As to claim 18 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger teaches wherein causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed within the interactive GUI on the display device includes excluding sequences not indicated to possess the characteristic to which the selected category pertains from being displayed within the interactive GUI on the display device (Par. 0207 Kriger discloses words and terms are presented to a user based upon a default set of characteristics. The user is given the ability to change various characteristics associated with the set of words or terms of the presentation. Par. 0097 Kriger discloses using filters to group words. The words not grouped together are seen excluding sequences.).

6.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen) and further in view of Warnock et al. U.S. Patent Application Publication No. 2010/0235353 (herein as ‘Warnock’).

As to claim 4 Kriger in combination with Chen teaches each and every limitation of claim 1.
In addition Kriger discloses wherein causing text of the sequences of each of the selected unique sequence/category pairings to be interactively displayed includes: selecting a snippet from the text sequence of each of the selected unique sequence/category pairings by automatically selecting all words of that selected unique sequence/category pairing appearing within that text sequence between the two specified words, inclusive (Par. 0039 Chen discloses locating text based upon syntax of the document that specifies a beginning and an end. The syntax is a rule that can identify the second word of the sentence as the beginning of the text to be analyzed.  The beginning can be a second word.  The end of the range can be the 25th word. Chen discloses the snippet which is small text segment around a specified keyword.  In addition par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. The text snippet is seen as the all words of that selected sequence);
Kriger in combination with Chen does not teach but Warnock teaches and issuing instructions directing the selected snippet of the sequences of each of the selected unique sequence/category pairings to be automatically interactively displayed to the exclusion of a remainder of each sequence (Par. 0020 Warnock discloses the user is presented with an interface that is interactive and allows the user the ability to control the presentation of phrases according to the frequency of occurrence. The words not being presented is seen as the exclusion of a remainder of each sequence).
Kriger and Warnock are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include processing data in an interactive interface of Warnock, to allow for more intuitive access by the user. The suggestion/motivation to combine is that it would be obvious to allow a user to search for information within a document in a less laborious, time-consuming and daunting manner (Par. 0005 Warnock).


7.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen), Warnock et al. U.S. Patent Application Publication No. 2010/0235353 (herein as ‘Warnock’) and further in view of Kyre et al. U.S. Patent No. 9,703,766 (herein as ‘Kyre’).


As to claim 5 Kriger in combination with Chen and Warnock teaches each and every limitation of claim 4.
Kriger does not teach but Kyre teaches wherein selecting the snippet from each of the selected unique sequence/category pairings further includes: determining that a number of words appearing between the two specified words does not exceed a threshold (Col. 13 Lines 30-40 Kyre discloses determining the horizontal separation between text fragments);
and selectively extending the snippet beyond the two specified words in response to determining that the number of words appearing between the two specified words does not exceed the threshold (Col. 13 Lines 45-65 Krye discloses adding the text fragment adjacent to the current text fragment in response to the text fragments are within the horizontal separation threshold);
wherein selectively extending the snippet includes: extending the snippet to also include words of the sequence before a first of the two specified words up to a previous conjunctive word; (Par. 0040 Chen discloses regular expressions are used to identify snippets from documents.  Par. 0041 Chen discloses the user providing rules on what a text string must have in order to be considered a matching snippet. A user indicating in a rule that a snippet must contain two words and a conjunctive word the words);
and extending the snippet to also include words of the sequence after a last of the two specified words up to a next conjunctive word (Col. 13 Lines 45-65 Krye discloses adding the text fragment adjacent to the current text fragment in response to the text fragments are within the horizontal separation threshold. In combination with Chen requiring the snippet to contain conjunctive words would lead to adding fragments that contain words such as “and” but” “so”, etc);
Kriger and Kyre are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include processing data in a usable form of Kyre, to allow for identifying relationships between data, classified data and aggregating portions of data. The suggestion/motivation to combine is that it would be obvious to try to fix information into rendered pages without risking the information being displaced through the pages of the document (Col. 1 Lines 33-40 Kyre).


8.	Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen) and further in view of Avasarala et al. U.S. Patent Application Publication No. 2016/0078014 (herein as ‘Avasarala’).

As to claim 6 Kriger in combination with Chen teaches each and every limitation of claim 1.
Kriger does not teach but Avasarala teaches wherein the method further comprises generating the database of confidence scores by: 
matching a set of test text sequences against the set of predetermined rules arranged across the multiple predetermined categories, thereby generating a set of test matches (Par. 0042 Avasarala discloses a rule refers to a category what a match is triggered when the text string is found in the identified text. Par. 0086 Avasarala discloses a rule performance measure is computed on the rule’s accuracy);
each test match identifying the particular rule and category to which it matches (Par. 0042 Avasarala discloses a rule refers to a category what a match is triggered when the text string is found in the identified text);
displaying the set of test matches to a human tester (Par. 0018 Avasarala discloses the outputting the information for review by a user);
Kriger discloses receiving input from the human tester regarding whether each test match of the set of test matches accurately indicates the characteristic to which its particular category pertains (Par. 0207 Kriger discloses words and terms are presented to a user based upon a default set of characteristics. The user is given the ability to change various characteristics associated with the set of words or terms of the presentation);
Avasarala teaches for each rule of the set of predetermined rules, calculating a ratio of how many test matches of the set of test matches that matched that rule were indicated to be accurate against a total number of test matches of the set of test matches that matched that rule, the calculated ratio therefore being between 0 and 1, inclusive (Par. 0086 Avasarala discloses precision and recall number is calculated for the performance of the rule on a set of documents. Avasarala discloses the precision score is the number of correct matching results divided by the number of all returned matching results).
and for each rule of the set of predetermined rules, storing the calculated ratio for that rule as the confidence score for that rule in the database of confidence scores (Par. 0088 Avasarala discloses using the stored precision and recall score to adjust the average score of the rule).
Kriger and Avasarala are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include determining a rule’s accuracy of Avasarala, to generate a more accurate measure of rule performance. The suggestion/motivation to combine is that it would be obvious to try to determine a rule’s accuracy (Par. 0101 Avasarala).

As to claim 9 Kriger in combination with Chen and Avasarala teaches each and every limitation of claim 6.
In addition Kriger discloses wherein the method further comprises updating the confidence database in real-time by: auditing a portion of the plurality of text sequences, each audited text sequence having a set of audited matches; displaying the audited matches to a human auditor; receiving input from the human auditor regarding whether each audited match accurately indicates the characteristic to which its particular category pertains; and updating the stored confidence score for rules in the database using the received input from the human auditor (Par. 0207 Kriger discloses an authoring tool that allows the user to select a set of terms with default characteristics and allow the user to change various characteristics of the presentation that is specific to the set of term).

9.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen) and further in view of Avasarala et al. U.S. Patent Application Publication No. 2016/0078014 (herein as ‘Avasarala’) and Hirt et al. U.S. Patent Application Publication No. 2018/0081704 (herein as ‘Hirt’).


As to claim 7 Kriger in combination with Chen and Avasarala teaches each and every limitation of claim 6.
Avasarala teaches wherein generating the database of confidence scores further includes: 
for each rule of the set of predetermined rules having a confidence score of 0: (Par. 0086 Avasarala discloses the precision score of number of correct matching rules divided by the number of all matching results);
Kriger in combination with Avasarala does not teach but Hirt teaches testing whether the total number of test matches of the set of test matches that matched that rule is less than a predetermined minimum threshold (Par. 0112 Hirt discloses a rule determines a performance characteristics to a threshold value);
and for each rule for which testing yielded a result indicating that the total number of test matches of the set of test matches that matched that rule is less than the predetermined minimum threshold, storing a predetermined non-zero minimum confidence score as the confidence score for that rule in the database of confidence score (Par. 0101 Hirt discloses the rule determine the number of occurrence of a particular error. Par. 0112 Hirt discloses a rule determines a performance characteristics to a threshold value. When the performance characteristics is below the threshold value the rule may specify a value for the parameter. The performance characteristic is seen as the number of matches. The specified value is seen as the predetermined non-zero score);
Kriger, Avasarala and Hirt are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include selecting a modified set of values in Hirt, to generate performance goal based results. The suggestion/motivation to combine is redirect traffic based upon the improved performance of the values (Par. 0129 Hirt).
Avasarala teaches and for each rule of the set of predetermined rules having a confidence score of 1 (Par. 0086 Avasarala discloses the precision score of number of correct matching rules divided by the number of all matching results); 
testing whether the total number of test matches of the set of test matches that matched that rule is less than the predetermined minimum threshold; and for each rule for which testing yielded a result indicating that the total number of test matches of the set of test matches that matched that rule is less than the predetermined minimum threshold, storing a predetermined maximum confidence score less than 1 as the confidence score for that rule in the database of confidence scores (Par. 0101 Hirt discloses the rule determine the number of occurrence of a particular error. Par. 0112 Hirt discloses a rule determines a performance characteristics to a threshold value. When the performance characteristics is below the threshold value the rule may specify a value for the parameter. The performance characteristic is seen as the number of matches. The specified value is seen as the predetermined non-zero score).

As to claim 8 Kriger in combination with Avasarala and Hirt teaches each and every limitation of claim 7.
In addition Kriger discloses wherein: the predetermined non-zero minimum confidence score is within a range of 0.05 to 0.15 (Par. 0097 Kriger discloses the concreteness score determines the duration to display a word.  Par. 0109 Kriger discloses the rule to assign a minimum concreteness score. Par. 0206 Kriger discloses the user setting a lower bound and upper bound for minimum concreteness).
and the predetermined maximum confidence score is within a range of 0.85 to 0.95 (Par. 0097 Kriger discloses the concreteness score determines the duration to display a word.  Par. 0109 Kriger discloses the rule to assign a maximum concreteness score. Par. 0206 Kriger discloses the user setting a lower bound and upper bound for maximum concreteness).


10.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriger U.S. Patent Application Publication No. 2007/0061720 (herein as ‘Kriger’) in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen) and further in view of Goryachev et al. U.S. Patent Application Publication No. 2018/0232460 (herein as ‘Goryachev’).


As to claim 12 Kriger in combination with Chen et al. U.S. Patent Application Publication No. 2009/0119275 (herein as ‘Chen) teaches each and every limitation of claim 1.
Kriger does not teach but Goryachev teaches wherein the method further comprises, for each category of the multiple predetermined categories, ranking the selected plurality of sequence/category pairings in order from highest assigned confidence score to lowest assigned confidence score (Par. 0071 Goryachev discloses ranking the terms based upon the term-matching confidence of a particular content. Par. 0026 Goryacheve discloses the particular content is associated with the categories);
and wherein causing sequences indicated to possess the characteristic to which the selected category pertains to be displayed within the interactive GUI on the display device includes displaying text of the selected plurality of sequence/category pairings for that selected category in the ranked order (Par. 0071 Goryachev discloses displaying the top ranked term- match for the content).
Kriger and Goryachev are analogous art because they are in the same field of endeavor, analysis of text within context. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the visual information processing Kriger to include displaying a set of content in Goryachev, to generate a less complex display of data. The suggestion/motivation to combine is in order to provide more personalized content (Par. 0002-0004 Goryachev).




					Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  February 27, 2021Examiner, Art Unit 2159 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159